DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/25/2019, 06/25/2020 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Si et al. (US Pat. No. US 2018/0167946) hereinafter Si, and in view of Wu et al., (US Pat. Pub. No. US 2016/0135056) hereinafter Wu.

Regarding Claim 8, Si teaches A terminal apparatus comprising: 
reception circuitry configured to receive first information and second information ([Para. 0072-0077, 0082] Fig. 3 illustrates an example UE 116 including receive (RX) processing circuitry 325 configured to receive at least one of configuration information. The configuration information includes time resource configuration information, a tracking reference signal (TRS) and a periodicity or timing offset (first information) and 
wherein the first information includes information on the measurements, the information on the measurements indicates objects on which the measurements shall be performed ([Para. 0150, 0154, 0166-0168, 0170-0179] the TRS, periodicity, timing offset are related to the synchronization signal (SS) measurement shall be performed [0162-0166]), the second information is included in the objects on which the measurements shall be performed ([Para. 0081, 0162, 0232-0234] the time index indicates each SS-block within an SS-burst the PSS/SSS/PBCH measurement RS that the measurements shall be performed),
the second information includes information on time positions of one or more synchronization signal blocks for the measurements ([Para. 0150, 0229, 0233] Fig. 14A shows each SS block is composed of time division multiplexing based NR-PSS/SSS/PBCH in a time domain with a short periodicity, e.g., 5 ms. The time index/indices indicates the time position of SS block within a SS burst set),
each of the one or more of synchronization signal blocks comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0150-0151] Fig. 14A shows each SS block is composed of NR-PSS/SSS/PBCH);

, the time position of each of the one or more synchronization signal blocks are indicated by a bitmap including a plurality of bits, each of the plurality of bits is corresponding to the each of the time positions for the measurements ([Para. 0005-0007, 0066, 0191, 0203, 0228-0229] describes the uncommon information comprising a portion of 10-bits within a transmission time interval (TTI) of the PBCH including at least part of a synchronization signal (SS) block time index indicating the time period of the SS blocks in a SS burst (i.e., time position of the SS block). [Para. 0203] describes the UE-specific configuration (uncommon information) of the actual transmission of the SS blocks in a SS burst set. For example, If the corresponding bit or the plurality of bits is set as “1,” the UE may carry out the rate matching on the symbol(s) which there are PSS, SSS, and/or PBCH (i.e., the synchronization signal block is used), and if the corresponding bit is set as “0,” the UE does not need to carry out the rate matching on the symbol (i.e., the synchronization signal block is not used).
Si does not explicitly disclose the bitmap indicates that a synchronization signal block of the one or more synchronization signal blocks corresponding to bit 0 is not used for the measurement and a synchronization signal block of the one or more synchronization signal blocks corresponding to bit 1 is used for the measurement.

Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Si and Wu to implement a new radio network to improve system capacity, coverage and performance at the edge of an eNB.

Regarding Claim 9, Si teaches A base station apparatus comprising: transmission circuitry configured to transmit first information and second information ([Para. 0058-0061, 0082] Fig. 2 illustrates the eNB 102 includes transmit (TX) processing circuitry 215 configured to transmit at least one of configuration information. The configuration information includes time resource configuration information, a tracking reference signal (TRS) and a periodicity or timing offset (first information) and 
and reception circuitry ([Para. 0058-0059, 0071, 0082] Fig. 2, the eNB includes receive (RX) processing circuitry 220), configured to receive results of measurements ([Para. 0055, 0125, 0128] eNB receives report including a measured beam power on PUCCH from UE), wherein the first information includes information on the measurements, the information on the measurements indicates objects on which the measurements shall be performed ([Para. 0150, 0154, 0166-0168, 0170-0179] the TRS, periodicity, timing offset are related to the synchronization signal (SS) measurement shall be performed [0162-0166]),
 the second information is included in the objects on which the measurements shall be performed ([Para. 0081, 0162, 0232-0234] the time index indicates each SS-block within an SS-burst the PSS/SSS/PBCH measurement RS that the measurements shall be performed), the second information includes information on time positions of one or more synchronization signal blocks for the measurements ([Para. 0150, 0229, 0233] Fig. 14A shows each SS block is composed of time division multiplexing based NR-PSS/SSS/PBCH in a time domain with a short periodicity, e.g., 5 ms. The time index/indices indicates the time position of SS block within a SS burst set),
each of the one or more synchronization signal blocks comprises a first synchronization signal, a second synchronization signal, and a physical broadcast channel (PBCH) ([Para. 0150-0151] Fig. 14A shows each SS block is composed of NR-PSS/SSS/PBCH); the measurement result is a result of performing the measurements 
Si does not explicitly disclose the bitmap indicates that a synchronization signal block of the one or more synchronization signal blocks corresponding to bit 0 is not used for the measurement and a synchronization signal block of the one or more synchronization signal blocks corresponding to bit 1 is used for the measurement.
Wu teaches the bitmap indicates that a synchronization signal block of the one or more synchronization signal blocks corresponding to bit 0 is not used for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Si and Wu to implement a new radio network to improve system capacity, coverage and performance at the edge of an eNB.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 9. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 8. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 9. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200274750, Yi et al. discloses Method and apparatus for transceiving channel related to terminal that supports half duplex transmission in mobile communication system.
US 20180192383, Yang et al. discloses Method and apparatus for performing initial access in wireless communication system.
US 20180198659, Ko et al. discloses Method of transmitting synchronization signal and apparatus therefor.
3GPP TS 36.213, discloses synchronization signals in physical layer procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413